Citation Nr: 0327729	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  97-32 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for hair loss.  

3.  Entitlement to service connection for a gunshot wound to 
the head.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records 
concerning the veteran from the Social 
Security Administration: all medical 
records considered in connection with the 
favorable decision issued on January 29, 
1999.

2.  After requesting the records in 
paragraph (1), and after obtaining the 
requested records and associating them 
with the veteran's claims file, please do 
the following.  Make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations:  

(1) Schedule the veteran for a 
cranial nerves examination to show 
the nature and extent of any current 
head injury, to include a gunshot 
wound to the head, or any residuals.  
The examiner is specifically 
requested to review the veteran's 
claims file in connection with the 
examination.  The examiner is 
requested to comment on whether the 
veteran currently has residuals of a 
gunshot wound to the head, and if 
so, whether any such residuals are 
causally related to an incident of 
her active military service (from 
October 1974 to October 1977).  The 
examiner should note that in her 
September 1996 claim, the veteran 
maintained that she sustained a 
bullet wound to her head in 1976, 
and that the bullet was still in her 
head.  At a May 1997 VA examination, 
it was noted that the incident 
occurred in 1986, but in a September 
1997 statement, the veteran 
clarified that the correct date was 
1976.  In an April 1998 hearing, the 
veteran testified that in 1975, her 
boyfriend shot her in the head.  She 
indicated that she went on sick 
call, but told the doctor that she 
was hit in the head with a ball.  In 
light of the foregoing, the examiner 
is specifically requested to comment 
on whether there is any evidence of 
residuals of a gunshot wound to the 
head, and if so, whether this is 
related to an incident of the 
veteran's active military service.  

(2) Schedule the veteran for a skin 
examination to show the nature and 
extent of any current hair loss.  
The examiner is specifically 
requested to review the veteran's 
claims file in connection with the 
examination.  The examiner is 
requested to comment on whether the 
veteran has a diagnosed disorder 
related to her complaints of hair 
loss.  The examiner is requested to 
review the May 1997 VA examination 
report of record, which contains a 
diagnosis of alopecia.  To the 
extent that the examiner makes a 
current diagnosis of hair loss, or 
alopecia, the examiner is requested 
to comment on whether this disorder 
is causally related to the veteran's 
period of active military service 
(as she contends), or whether the 
disorder has another etiology 
unrelated to military service, 
including whether it is a congenital 
condition.  

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





